*564Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered July 25, 2011, upon a jury verdict, insofar as appealed from as limited by the briefs, awarding plaintiff $450,000 for past pain and suffering and $800,000 for future pain and suffering, unanimously affirmed, without costs.
Plaintiff, a 52-year-old office worker, fractured her right wrist, and injured her neck and right shoulder, after she was struck by a truck owned by the Transit Authority, and operated by an Authority track worker. Plaintiff sustained a comminuted intraarticular fracture of the distal radial metaphysis of her right wrist, and a cervical herniated disc. A closed reduction was performed in efforts to repair the wrist. When that failed, an open reduction surgery was performed with internal fixation (a plate and screws), which will remain in the wrist permanently. She underwent physical therapy for three months for her wrist, and an additional six months for her shoulder. Plaintiff was left with reduced ranges of motion, continued pain, and progressive arthritis in her wrist.
The jury’s award for $450,000 for past pain and suffering and $800,000 for future pain and suffering did not deviate materially from reasonable compensation under the circumstances (see Diouf v New York City Tr. Auth., 77 AD3d 600 [1st Dept 2010]; Ramos v City of New York, 68 AD3d 632 [1st Dept 2009]; Hayes v Normandie LLC, 306 AD2d 133 [1st Dept 2003], lv dismissed 100 NY2d 640 [2003]; Cabezas v City of New York, 303 AD2d 307 [1st Dept 2003]; CPLR 5501 [c]). Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Gische, JJ.